Moegan, J.
A note drawn by J. M. Wagner and indorsed 'by William Bogel, for six hundred dollars, was discounted by the Teutonia National Bank, and the proceeds, less the discount, were placed to Bogel’s credit, and were used by him. Wagner was the cashier of the bank, and was, also, Bogel’s attorney in fact, authorized to transact his bank business, When the note fell due neither Wagner nor Bogel were in the city. It was not protested. Some time after Wagner returned, his attention was called to the fact, and the amount of the note was charged to Bogel’s account. Bogel was a customer of the bank. When his account was balanced he called on the cashier and told him that there was error in charging him with the note in question, and he claimed that he was dis*954charged from responsibility thereon because it had not been protested. No correction was made of his account, which was several times afterward balanced without objection from him. Eighteen or nineteen months after his account was balanced he claimed the amount of the note from the bank, and on its refusal to pay instituted this suit to recover it.
It is evident that if ho succeeds in his effort he will recover from the bank six hundred dollars without any consideration therefor, and the bank will bo without any recourse, for its former cashier, and Bogel’s agent, who drew the note and who was responsible to the bark, has left the State.
As Wagner was authorized by Bogel to transact his bhnk business, he was authorized to cause the amount of the note to be charged to Bogel’s account, aDd although Bogel objected to this at the time to Wagner, but not to any other officer of the bank, and several times accepted his account as balanced by the bank without its being corrected in that particular, he must, we think, be held to have acquiesced in the, act of his agent, which, after all, was only in discharge of a debt which he owed.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be avoided, annulled, and reversed, and that there be judgment in favor of the defendants, with costs in both courts.